CLAMPING DEVICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant argues, “Molina fails to teach first and second components being rotationally fixedly attached to one another during relative axial displacement therebetween.  Rather, Molina requires the first component and the second component to rotate relative to one another to impart relative axial displacement between the first and second components in order to provide for the deformation of an end portion of the retention sleeve.”
Examiner disagrees; “first and second components being rotationally fixedly attached to one another during relative axial displacement therebetween” is interpreted as the first and second components are attached to one another via releasable connection 80 (page 13, lines 16-19), but do not rotate when the rivet bolt 22 is displaced therebetween.  Molina does teach that the first component 11 rotates relative to pressure pad (12) to enter second component (34) (Col. 3, line 37- Col. 4, line 2), but once surface (18) comes into contact with (34), a tight grip is achieved (Col. 4, lines 4-13).  The tight grip between surfaces in Molina is considered comparable to the releasable connection of the instant specification.  Further, Molina goes on to disclose that removal easily effected by unthreading the screw 10 from the nut 31 (Col. 4, lines 14-15).  Therefore, it is the screw 10 (comparable to instant rivet 22), that rotates and moves relatively (axial displacement) to first and second components.  Based on applicant’s arguments, please clarify claim language as suggested below in the 112(b) rejction.  It is unclear based on the claim language if the relative displacement therebetween is directed towards relative axial displacement of the rivet bolt therebetween, or if there is relative axial displacement between the first and second components, in which case they are not attached to one another.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11, 13-15, and 20-22 rejected under 35 U.S.C. 112(b).
Claim 1 recites the limitation “the clamping region”, this should read, “a clamping region”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Based on applicant’s arguments, please clarify claim language as suggested below in the 112(b) rejction.  It is unclear based on the claim language if the relative displacement therebetween is directed towards relative axial displacement of the rivet bolt therebetween, or if there is relative axial displacement between the first and second components, in which case they are not attached to one another.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 11, and 13-15 rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Molina (US 4402203).
Regarding claim 1, Molina teaches a clamping device, comprising (Fig. 1):
a first component (31, 34) having an internal thread with a side which forms a first clamping surface (35) either directly or indirectly via a separate part (Fig. 4),
a second component (11) having an internal thread (15) and an external thread (16) which is axially displaceable but rotationally fixedly attachabed (screwed until tight grip forms with 41, Col. 4, lines 4-13; see response to arguments) to the first component (31, 34) (via 10), with respective internal threads of the first component (15) and of the second component being designed so they can be jointly attached in a vertically adjustable manner to a bolt element (10) having an external thread and by a counter nut (20) which can be screwed onto the external thread (16) of the second component (11) on which the side facing said first clamping surface (35) forms a second clamping surface (23) either directly or in directly via separate part, with the first and second mutually confronting clamping surfaces (35, 23) 
Regarding claim 2, Molina teaches wherein the clamping device is configured for use with the installation device (Abstract; Fig. 1).
Regarding claim 3, Molina teaches wherein a first component (31, 34) is secured to the second component (11) by means of a releasable connection (19, 41) (Fig. 4).
Regarding claim 4, Molina teaches wherein the releasable connection (19, 41) is an easily releasable connection (Fig. 4).
Regarding claim 5, Molina teaches wherein the easily releasable connection (19, 41) is formed by one of a click connection or a permanent connection such as a beaded over collar (19) on one of the first or second components (11) which engages into an undercut (space between sleeve (34) and bolt (10) within the work piece) while retaining the relative axial displaceability (Fig. 4; Col. 4, lines 1-13).
Regarding claim 6, Molina teaches wherein the second component (11) has a tool mount (17) for the releasable attachment of a rotatable tool (Fig. 3).
Regarding claim 7, Molina teaches wherein the tool mount (17) is arranged in the region of its end remote from the first component (31, 34) (Fig. 3).
Regarding claim 8, Molina teaches wherein the tool mount (17) of the second component (11) is made smaller in its transverse dimension than the counter nut (20), so that second component (11) on the counter nut (20) can be jointly rotated or rotated relative to one another by different coaxial arranged rotatable tools (Fig. 3).
Regarding claim 11, Molina teaches wherein the first component is provided with a tool mount (31) (Fig. 3).
Regarding claim 13, Molina teaches wherein the first component (31, 34) is provided with a flange (35) having an end face adjacent the second component (11), wherein the end face directly forms 
Regarding claim 14, Molina teaches wherein the counter nut (20) is provided with a flange (22) having an end face confronting the first component (31, 34), wherein the end face (23) directly forms the second clamping surface (23), or engages on a washer which forms the second clamping surface (Fig. 2).

    PNG
    media_image1.png
    315
    453
    media_image1.png
    Greyscale

Molina, annotated Fig. 4
Regarding claim 15, Molina teaches wherein the outer thread (16) of the second component (11) extends through a cutout in the clamping region (clamping region defined by lower profile of nut (20) and upper profile of first component) of the installation device (26) with the installation device being clampable between the first component (31, 34) and the counter nut (20) screwed onto the second component (11) (Figs. 3-4; see annotated Fig. 4).

    PNG
    media_image2.png
    506
    368
    media_image2.png
    Greyscale

Molina, annotated Fig. 4
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-10 and 20-22 rejected under 35 U.S.C. 103 as being unpatentable over Molina (US 4402203) in view of Huffman et al. (US 20150146400).
claim 9, Molina teaches the tool mount (17) of the second component (Fig. 3).
Molina is silent to the tool mount is formed by an internal tool mount.
Huffman et al. teaches an internally and externally threaded second component (110), with a tool mount (116) formed by an internal mount (Figs. 1 and 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an internal tool mount on the second component of Molina, as taught by Huffman et al., because Huffman et al. teaches attaching a tool, such as an Allen wrench, will aid in tightening and loosening the second component from the component it is threaded into ([0060]).  It would be beneficial to provide the internal mount on Molina for the following reasons: 
(1) It would allow the device to be used with any standard threaded bolt (shank), instead of one with a knurled end (13).  The nut (31) on the first component (31, 34) can be held with a tool and an Allen wrench can be used in the internal mount to back the second component and bolt out of connection with the first component, if the bolt was tightened by cooperation with the first component beyond reach of the second component.  The internal mount provides an alternative tightening/loosening means to external mount (17) when limited tools are available. 
(2) By providing an internal tool mount, the knurled portion (13) of the bolt (10) can tightened into the internal mount (shown by Huffman et al.), allowing for a shorter bolt to also work with the clamping device, and reducing the amount of projections on the device to provide a cleaner, finished look.  This prevents the tool as a whole from becoming caught on unwanted objects/surfaces.
Regarding claim 10, Molina in view of Huffman et al. teach wherein the internal mount (116) is provided at the end of the second component (110) remote from the first component (Huffman et al., Fig. 1).
Regarding claim 20, Molina teaches the clamping device according to claim 1.

Huffman et al. teaches a clamping device (100) for an installation device (150), similar to that of Molina, wherein the first component (119), the second component (110) and the counter nut (120) all consist of metal or some of them consist of metal and others of plastic (optionally with fiber reinforcement) (Fig. 3; [0065]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to create all components of Molina from metal, as taught by Huffman et al., because Huffman et al. demonstrates that metal threaded pieces are commonly used in the art for securing and clamping threaded pieces together.  Further, when the components are made from metal, standard metal tools can tighten the clamping device more, without stripping the threads as easily as plastic.
Regarding claim 21, Molina in view of Huffman et al. teach wherein the parts consist of metal (Huffman et al., [0065]).  
As to the parts formed as cold headed parts, the process of how the metal parts are formed do not impact the functionality of the overall structure of the  metal parts; therefore, because the parts of Molina in view of Huffman et al. are made from metal, they will function with the same expected results as that made from cold headed parts.
Regarding claim 22, Molina teaches the clamping device of claim 1.
Molina is silent to wherein the first component, the second component and the counter nut all consist of plastic, optionally fiber reinforcement which are optionally manufactured by the injection molding process.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to create all components of Molina from plastic, as taught by Huffman et al., because Huffman et al. demonstrates that plastic threaded pieces are commonly used in the art for securing and clamping threaded pieces together.  Further, plastic components will reduce overall weight of the system and are cost effective for manufacturing.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBIE E QUANN whose telephone number is (571)272-5304.  The examiner can normally be reached on 6:30 AM - 3:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABBIE E QUANN/Examiner, Art Unit 3723                                                                                                                                                                                                        
/TYRONE V HALL JR/Primary Examiner, Art Unit 3723